                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

REBECCA TERRY,                                   )
                                                 )
        Plaintiff,                               )
                                v.               )       No. 17-cv-01112
                                                 )
COUNTY OF MILWAUKEE, et al.,                     )       Hon. J.P. Stadtmueller
                                                 )
                                Defendants.      )
                                     Notice of Withdrawal of Motion

        Rebecca Terry, through her attorneys, Loevy & Loevy, respectfully withdraws her Motion to

Substitute Exhibit. Dkt. 206.


        Plaintiff moved to substitute an exhibit submitted in her response to summary judgment. Id.

The Milwaukee County Defendants point out that the necessary exhibit is already on the docket at

No. 174-27 (the restraint policy in place at the jail at the time of the events giving rise to Ms. Terry’s

complaint). Dkt. No. 207. Plaintiff agrees that Dkt. No. 174-27 is the operative policy and no

additional policy needs to be filed.


        Wherefore, Plaintiff respectfully withdraws her Motion to Substitute Exhibit (Dkt. No. 206).


                                                         RESPECTFULLY SUBMITTED,


                                                         /s/ Theresa Kleinhaus

                                                         One of the Attorneys for Plaintiff

Arthur Loevy
Jon Loevy
Scott Rauscher
Theresa Kleinhaus
LOEVY & LOEVY
311 North Aberdeen, Third Floor
Chicago, IL 60607
(312) 243-5900




          Case 2:17-cv-01112-JPS Filed 11/29/18 Page 1 of 2 Document 208
                                  CERTIFICATE OF SERVICE

       I, Theresa Kleinhaus, an attorney, certify that on November 29, 2018 I caused the foregoing

Notice of Withdrawal of Motion to be filed via the Court’s CM/ECF electronic filing system,

which effected service on all counsel of record.

                                                            /s/ Theresa Kleinhaus

                                                            Theresa Kleinhaus

                                                            One of Plaintiff’s Attorneys




         Case 2:17-cv-01112-JPS Filed 11/29/18 Page 2 of 2 Document 208
